Order unanimously modified by fixing the assessment on the property in question as follows:

820 Fifth Avenue


Year Land Building Total

1943- 44 $565,000 $475,000 $1,040,000
1944- 45 565.000 475.000 1.040.000
1945- 46 580.000 475.000 1.055.000

1 East 63rd St.


Year Land Valuation

1943-44 $54,000
1944 4 5 54,000
1945-46 54,000
As so modified the order is affirmed, with $20 costs and disbursements to the appellants. Settle order on notice. Present — Martin, P. J., Cohn, Callahan, Peck and Van Voorhis, JJ.